Citation Nr: 1223631	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  03-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  

2.  Entitlement to service connection for residuals of a head injury.  

3.  Entitlement to service connection for a seizure disorder, to include epilepsy, to include as secondary to an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	K. Lieberman, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran, Veteran's former spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The claims file is currently in the jurisdiction of the RO in St. Petersburg, Florida.  

A Board decision of March 2011 denied a reopening of a claim for entitlement to service connection for a psychiatric disorder, as well as denying claims for entitlement to service connection for a seizure disorder and for head injury residuals.  Prior to this, the Board had remanded the claims for development in September 2007 and October 2009.  The Veteran appealed the Board's adverse determination to the United States Court of Appeals for Veterans Claims (Court), and pursuant to a joint motion for remand between the Veteran's counsel and counsel for the Secretary of Veterans Affairs, the Board's decision addressing these issues was vacated in a November 2011 Court order.  This decision serves to effectuate the mandates of the Court's order.  It is additionally noted that the claim for entitlement to service connection for a heart disorder was before the Board in March 2011, whereby it was remanded for evidentiary development.  Further action by the RO is necessary before a final adjudication can occur with respect to that claim.    

The issues of entitlement to service connection for residuals of a head injury and a seizure disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The issue of entitlement to service connection for a heart disorder remains in a Remand status.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for an acquired psychiatric disorder, relates specifically to an unestablished fact necessary to substantiate the claim.  

2.  The Veteran has schizophrenia.  

3.  Symptoms of the Veteran's schizophrenia began during active service.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, as well as to grant the claim on its merits.  Therefore, no further development is needed with respect to the appeal.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, the nexus between service and the current disability can be satisfied by evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Certain chronic disorders, to include psychoses, will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  

Analysis-New and Material Evidence

The petition to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, namely schizophrenia, was denied by the Board in a March 2011 rating decision.  The Veteran, through counsel, appealed this decision to the Court as noted above.  Pursuant to a joint motion for remand incorporated into the Court's November 2011 order, the Board decision was vacated.  

Specifically, the joint motion noted that private records, dated in 1977, were submitted in concert with the claim to reopen.  The Veteran's attorney stated that that evidence was both new, in that the records hadn't been considered prior to the last final decision of record, and was also material, in that it contained a clinical note, dated in July 1977, which referenced bizarre behavior manifesting after a head injury occurring three years prior.   

The Veteran was denied service connection in 1977 on the grounds that there was no evidence of a chronic psychiatric disability in service (or, for psychosis, no evidence of manifestation within the first post-service year).  At that time, clinical and hospital records revealed that the Veteran has some progressive behavior symptoms noted in December 1976, with a diagnosis of schizophrenia occurring in the spring of 1977 (Veteran was hospitalized from March to May of that year).  As the Veteran's attorney has noted, the clinical record of July 1977 was not of record at the time of the Board's initial denial of the claim.  Moreover, the claim was not present at the time of the Veteran's first failed petition to reopen, which was denied by the Board in April 1983.  The record is thus new, in that it wasn't of record prior to the last final determination, and it is material, in that it addresses a potential link to behavior abnormalities beginning approximately three years prior to July 1977.  The Veteran was, three years prior to July 1977, serving on active duty in the Army.  Thus, the evidence relates to an unestablished fact necessary to substantiate the underlying claim for service connection.  Accordingly, the claim is reopened.  

Analysis-Service Connection/Psychiatric Disorder

As noted above, the Veteran's post-service medical treatment records reveal that there was some sort of behavioral abnormality dating to the Veteran's military service.  The Board notes that the service treatment records do not reveal any specific psychiatric pathology during service; however, the Veteran did report having a history of nervousness.  As no psychiatric disorder was present at service entrance, the Veteran was accepted for active duty.  

The July 1977 clinical note makes mention of bizarre behavior following a head injury three years prior; however, during a December 1975 VA examination, the Veteran was not found to exhibit a current psychiatric disorder.  In December 1976, the Veteran's psychiatric symptoms were noted to begin progressing, and, as noted, the Veteran underwent hospitalization for schizophrenia between March and May 1977.  A private medical evaluation, dated in May 1979, determined that the Veteran had chronic, undifferentiated schizophrenia.  With regard to etiology, the 1979 private examiner did state that the Veteran dated his symptoms back to approximately 1975.  

Most recently, the Veteran has submitted a comprehensive private medical opinion in support of his claim.  The opinion, dated in March 2012, was done after a review of relevant in-service and post-service records.  The private psychologist who authored the opinion stated that the general agreement in the evidentiary record is that the Veteran currently experiences schizophrenia.  With regard to etiology, the psychologist referenced that the earliest diagnosis of schizophrenia was during the Veteran's hospitalization in March 1977.  She went on to state that the diagnosis of schizophrenia requires "continuous signs of disturbance for at least six months."  That is, with the diagnosis in March 1977, the Veteran would have first had symptoms of the condition, at the very least, in September 1976.  The psychologist explained that had these symptoms not been present for such a time, the correct assessment would have been schizophreniform disorder.  It was further elaborated that prodromal symptoms can include mild positive symptoms, but more commonly include negative symptoms (social withdrawal, loss of interest in work or school, deterioration of hygiene, unusual behavior, and outbursts of anger).  

The psychologist explained that there is evidence of prodromal symptoms dating to 1975, with a January 1977 letter from a treating physician explaining that the Veteran had been in his care since November 1976, and that there had been episodes of absence from work and rage necessitating psychiatric treatment prior to that time.  The examiner noted the aforementioned May 1979 private psychiatric assessment, which documented that the Veteran refused to admit that he was ill and would not seek VA or other treatment.  

The psychologist went on to note additional testimony of record as evidence that schizophrenia had even earlier origins.  Indeed, the clinician noted the Veteran's former spouse's testimony of the Veteran having bouts of anger during their marriage (terminated in 1975), as well as her stating that the Veteran needed a three-month hospitalization in 1975 (records of which are not available).  Additionally, she referenced a May 1979 complaint of experiencing auditory hallucinations during service.  

The Board notes that the Veteran began to seek psychiatric treatment at a time relatively close to his discharge from active service.  Indeed, he has consistently reported being hospitalized in 1975 for a period of several months, and has submitted the testimony of his former spouse to corroborate this (records from the San Juan VA Medical Center-where the alleged treatment occurred-have not been able to be located).  Further assertions include the May 1979 private assessment, whereby the Veteran complained of first noticing psychiatric symptoms while on active duty, and this included auditory hallucinations.  The Veteran has been consistent with his testimony throughout the course of his claim, and he clearly sought treatment for psychiatric complaints, despite some feelings of embarrassment about his condition, in a time relatively proximate to service discharge.  Given this, the Board can conclude that the allegations forwarded, both to clinicians in the 1970s and to VA adjudicators at present, are credible.  

While schizophrenia, a psychotic disorder, was not diagnosed until 17 months after discharge, given the credible reports of symptoms dating from approximately 1975, the Board finds the evidence of record to be suggestive of a continuity of symptomatology from service to the present.  This is supported by the private psychologist's opinion of March 2012.  Indeed, she has specifically noted that prodromal symptoms were present at least as early as 1976, that the Veteran had some form of hospitalization in 1975, that he had anger and marital difficulties at the latest in 1975, and that he had work and anger problems causing occupational detriments prior to November 1976.   The report of auditory hallucinations in service, made in 1979 (less than four years following separation), is, as noted, credible, as is the description in that examination report of the Veteran having a reluctance to seek treatment for his condition due to embarrassment.  Accordingly, the Board can conclude that, at the very least, some symptoms of schizophrenia, to include auditory hallucinations and progressive anger and isolation, occurred until schizophrenia was diagnosed in March 1977.  The Veteran currently experiences schizophrenia, and thus, there has been a continuity of symptoms of the claimed disorder since active service.  Thus, the requirements for service connection have been met, and the claim will be granted.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, is reopened.  

Entitlement to service connection for schizophrenia is granted.  


REMAND

Head Injury Residuals/Seizure Disorder

The Court's order of November 2011 vacated the Board's decision with respect to the issues of entitlement to service connection for head injury residuals and a seizure disorder.  The Veteran's attorney has noted that a July 1977 private medical record contained a finding of a head injury within the prior three years, with complaints of headaches, and that accordingly, this would indicate some form of head trauma occurring during active service with a potential residual disability manifesting as headaches.  

The Veteran has had various diagnoses of seizure disorder, to include epilepsy; however, the exact nature of the condition is not, given fluctuations in reported symptoms and changing assessments of the condition, readily apparent to the Board.  A VA physician, in January 2006, suggested, without an associated rationale, that there was a connection between medication taken for schizophrenia and mild extrapyramidal disorder (EPS), a type of movement disorder.  The  physician noted that the Veteran's disability picture was not entirely clear given the variously reported symptoms; however, this does raise the possibility of a nexus between a chronic organic nervous disorder and treatment associated with the now service-connected schizophrenia.  

Essentially, the record contains a private medical record of July 1977 which indicates some sort of head injury occurring in 1974, which was during active service, with a report of head pain associated.  The complaint was made relatively contemporaneous to service separation, was not in concert with a claim for benefits, and thus is very credible in establishing that some form of head trauma occurred in service.  In light of this, and in light of the suggested relationship between schizophrenia medication and a seizure disorder, a comprehensive VA neurology examination, addressing the etiology of any currently present seizure disorder and head injury residuals, should be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA neurology examination.  In this regard, it is asked that the examiner determine the nature of any current a chronic head injury residuals and seizure disorder that may be present.  Further, should current residuals of a head injury, to include headaches, and/or a seizure disorder be present, the examiner should opine as to if it is at least as likely as not (50 percent probability or greater) that these conditions had causal origins in service, to include as a result of a credible report of a head injury occurring in 1974.  The examiner is also asked to determine if it is at least as likely as not that any current seizure/neurological disorder has been caused or aggravated beyond the natural course of the disease process by service-connected schizophrenia, to include treatment for same.  A rationale should accompany all conclusions reached in the examination report.  

2.  Following the above-directed development for the claims for entitlement to service connection for residuals of a head injury and a seizure disorder, the RO should re-adjudicate those claims and, if a grant of the benefit is not in order, an SSOC should be issued prior to a return to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


